Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5-10, 12, 14-19 have been examined.

Response to Arguments
Applicant’s arguments filed on 9/27/22 have been considered but they are not persuasive.  
In the remarks, Applicant argues that:

NIV fails to teach obtain metric information that indicates a value of at least one parameter from among a plurality of parameters that relates to the infrastructure; obtain configuration information of at least one application that is made available via the infrastructure; compare the obtained metric information with at least one expected value that relates to the obtained metric information and the obtained configuration information with reference configuration information; determine whether a drift has occurred based on a result of the comparison, the drift including a configuration drift; transmit, to a user via the communication interface, a notification message that indicates a result of the determination; determine, when the configuration drift is determined as having occurred, a remedy for the configuration drift; and apply the  potential remedy to the at least one application for curing the configuration drift

As per point (1), according to Applicant,
“In this regard, NIV discloses receiving ‘configuration data’ of an entity, and either creating or updating a profile for the respective entity, corresponding entity-group, and corresponding connections-group based on the received configuration data. See e.g., FIG. 2 of NIV. Then the newly created or updated profiles are relied on or utilized for ‘detecting anomalous network activity’. In other words, configuration data is received and implemented, and utilized without further analysis.”
“In contrast, non-limiting exemplary aspects of the present application provide determining a presence of an infrastructure drift based on a change in configuration data. In other words, aspects of the present disclosure attempt to detect changes to configuration in an infrastructure that facilitates availability of software applications, and automatically modifying a configuration to the infrastructure in response.” 
(Remarks at 11-12) Examiner respectfully disagree.  NIV teaches obtaining, by the at least one processor, metric information that indicates a value of at least one parameter from among a plurality of parameters that relates to the infrastructure ([15][17][22]-[26][30][35]-[36], e.g., obtaining metrics information of network activities of monitored entities); obtaining, by the at least one processor, configuration 
information of at least one application that  is made available via the infrastructure([24][25][26][29][30]
[34][35], e.g., obtaining configuration information of monitored entities (e.g., VM or application)); comparing, by the at least one processor, the obtained metric information with at least one expected value that relates to the obtained metric information and the obtained configuration information  with reference 
configuration information ([15][16][35]-[38][41]-[45], e.g., comparing updated values of factors of the updated profile(which include metrics and configuration of the monitored entities [16][26][45]) with previous values of factors of the previous profile (which includes metrics and configuration of the monitored entities [16][26][45]) to determine deviations (i.e., determine a drift including configuration drift)); determining, by the at least one processor, whether a drift has occurred based on a result of the comparing, the drift including a configuration drift ([15][16][26][41]-[45]e.g., determining, whether a deviation occurred based on the comparing; the deviation includes configuration changes); transmitting, to a user by the at least one processor, a notification message that indicates a result of the determining ([15][32][41]-[43], e.g., reporting/notifying the deviation); determining, when the configuration drift is determined as having occurred, a remedy for the  
configuration drift ([20][44], e.g., determining a mitigation action); applying the potential remedy 
to the at least one application for curing the configuration drift ([20][44], e.g., automatically applying the mitigation)
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-10, 12, 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 35 U.S.C. 112(a), the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1, 10 and 19, paragraphs 81 and 82 of Applicant’s specification disclosed that 
“At the top left portion of FIG.5, a user device implements a user dashboard user interface (UI) via which various data flows are communicated with the RESTful API.  These data flows include: retrieving an application baseline/snapshot/golden configuration; retrieving application plugins and rules; showing a baseline and an actual configuration drift; self-healing through approvals; application analytics; and drift reporting”, 
“At the lower left portion of FIG. 5, an administrator device implements an administrative dashboard UI via which various data flows are communicated with the RESTful API.  These data flows include: setting an application baseline/snapshot/golden configuration; onboarding and offboarding an application; checking a job status; and validating a configuration”,
however the specification does not disclose the limitation of “comparing, by the at least one processor, the obtained metric information with at least one expected value that relates to the obtained metric information and the obtained configuration information with reference configuration information”; “determining, by the at least one processor, whether a drift has occurred based on a result of the comparing, the drift including a configuration drift”; “determining, when the configuration drift 
is determined as having occurred, a remedy for the configuration drift”; “applying the potential remedy 
to the at least one application for curing the configuration drift” as recited in claims 1, 10 and 19.  
The mere disclosure of “a user dashboard user interface (UI) via which various data flows including showing a baseline and an actual configuration drift are communicated with the RESTful API”, and “an administrative dashboard UI via which various data flows including validating a configuration are communicated with the RESTful API” is not a disclosure of “comparing… the obtained configuration information with reference configuration information”; “determining … whether a drift has occurred based on a result of the comparing, the drift including a configuration drift”; “determining… a remedy for the configuration drift”; and “applying the potential remedy to the at least one application for curing the configuration drift”.  Because the specification does not disclose this limitation, the specification does not satisfy the written description requirement.  
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3, 5-10, 12, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following terms lack proper antecedent basis:
the potential remedy – claims 1, 10 and 19
Claim Rejections – 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 5, 6, 10, 11, 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NIV et al, U.S. Patent Application Publication 2020/0252416 (hereinafter NIV).    
As per claim 1, NIV teaches the invention as claimed for managing a configuration of an infrastructure that supports a plurality of applications [15], the method being implemented by at least one processor, the method comprising:
obtaining, by the at least one processor, metric information that indicates a value of at least one parameter from among a plurality of parameters that relates to the infrastructure ([15][17][22]-[26][30][35]-[36], e.g., obtaining metrics information of network activities of monitored entities);
obtaining, by the at least one processor, configuration information of at least one application that  is made available via the infrastructure ([24][25][26][29][30][34][35], e.g., obtaining configuration information of monitored entities (e.g., VM or application));
comparing, by the at least one processor, the obtained metric information with at least one expected value that relates to the obtained metric information and the obtained configuration information  
with reference configuration information ([15][16][35]-[38][41]-[45], e.g., comparing updated values of factors of the updated profile(which include metrics and configuration of the monitored entities [16][26][45]) with previous values of factors of the previous profile (which includes metrics and configuration of the monitored entities [16][26][45]) to determine deviations (i.e., determine a drift including configuration drift));
determining, by the at least one processor, whether a drift has occurred based on a result of the comparing, the drift including a configuration drift ([15][16][26][41]-[45]e.g., determining, whether a deviation occurred based on the comparing; the deviation includes configuration changes);
transmitting, to a user by the at least one processor, a notification message that indicates a result of the determining ([15][32][41]-[43], e.g., reporting/notifying the deviation);
determining, when the configuration drift is determined as having occurred, a remedy for the 
configuration drift ([20][44], e.g., determining a mitigation action);
applying the potential remedy to the at least one application for curing the configuration drift ([20][44], e.g., automatically applying the mitigation); and 
wherein the plurality of parameters includes a first set of parameters that relates to application-specific information, a second set of parameters that relates to database-specific information, and a third set of parameters that relates to servers configured to host the at least one application from among the plurality of applications ([17][22][23][24][36][37][41], fig. 2, e.g., obtaining metric information of monitored entities related to databases, application entities, related to nodes such as servers hosting environment).
As per claim 5, NIV teaches the invention as claimed in claim 1 above.  NIV further teach wherein the comparing comprises using a machine learning algorithm to analyze the obtained metric information and the at least one expected value of the obtained metric information ([14][28]-[30], e.g., using machine learning to identify expected network behavior of monitored entities and deviations from these expected profiles).
As per claim 6, NIV teaches the invention as claimed in claim 1 above.  NIV further teach determining, when a drift is determined as having occurred, a magnitude of the drift ([43], e.g., determining actual numeric value of the deviation).
As per claims 10 and 19, they are rejected for the same reason as set forth in claim 1 above.  (see NIV fig. 3 for the computing apparatus comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory as recited in claim 10).
As per claims 11 and 20, they are rejected for the same reason as set forth in claim 2 above.
As per claim 14, it is rejected for the same reason as set forth in claim 5 above.
As per claim 15, it is rejected for the same reason as set forth in claim 6 above.    
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NIV.

As per claim 7, NIV teaches the invention as claimed in claim 6 above.  Although NIV teaches   wherein the comparing comprises determining, for a first parameter from among the plurality of parameters, a difference between the obtained metric information for the first parameter and the at least one expected value that relates to the obtained metric information for the first parameter ([43], e.g., determining change in value/difference between expected and actual numeric values of a factor); and
wherein the determining of whether a drift has occurred comprises determining whether the determined difference exceeds a predetermined threshold value for the first parameter ([43], e.g., determining whether a deviation has occurred comprises determining change in values/difference exceeds a threshold), however, NIV does not specifically teach the change/difference in values as percentage.  The concept of percentage is well known and accepted in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include percentage as the change/difference in values of NIV’s system because by doing so it would allow NIV’s system to detect deviation based on other mathematical expression such as percentage of change/difference, thus enhancing the detection of deviation in NIV’s system.
As per claim 16, it is rejected for the same reason as set forth in claim 7 above.  
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over NIV in view of Kumar et al, U.S. Patent 10,924,334 (hereinafter Kumar).
As per claim 3, NIV teaches the invention as claimed in claim 1 above.  Although NIV teach obtaining the metric information from the at least one application from among the plurality of applications ([15][17][22]-[26][30][35]-[37][41]), however, NIV does not teach using microservice to obtain the metric information.  Kumar teaches wherein the obtaining of the metric information comprises using at least one microservice to obtain the metric information from the at least one application from among the plurality of applications (e.g., microservice obtaining metric information from the monitored application, databases, instances, server, etc., fig.4, 10; col. 18, lines 29-32; col. 18, line 45-col. 19, line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kumar’s teaching into NIV’s system in order to provide NIV’s system with the flexibility to write logic to be applied by a microservice to obtain metrics of monitored entity, thus improving the network activity detection in NIV’s system
As per claim 12, it is rejected for the same reason as set forth in claim 3 above.  
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NIV in view of Stute, Michael Roy, U.S. Patent Application Publication 2013/0117852 (hereinafter Stute).

As per claim 8, NIV teaches the invention substantially as claimed in claim 7 above.  Although NIV teaches predetermined threshold value of the first parameter, however, NIV does not specifically teach the threshold value is at least 10% and at most 100%.  Stute teaches wherein the predetermined threshold value for the first parameter is at least 10% and at most 100% ([91][92][95]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stute’s teaching into NIV’s system in order to allow the NIV’s system to control the sensitivity of the deviation detection, thus improving the accuracy of detected deviation.  
As per claim 17, it is rejected for the same reason as set forth in claim 8 above.  
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NIV in view of Saini et al, U.S. Patent Application Publication 2018/0039898 (hereinafter Saini).

As per claim 9, NIV teaches the invention as claimed in claim 7 above.  Although NIV teaches notification message includes the abnormal network behavior (anomalies and incidents such as dashboards, reports, charts, tables, or other textual or graphical summaries)([20][32]), and NIV teaches a detection of anomalous network behavior and a possible indicator of a security incident are considered as deviations between the observed network activity and its expected network behavior, which takes into account the expected and actual numeric values of a factor ([43]), however, NIV does not teach the notification message includes the obtained metric information for the first parameter and the at least one expected value that relates to the obtained metric information for the first parameter.  Saini teaches wherein the notification message includes the obtained metric information for the first parameter and the at least one expected value that relates to the obtained metric information for the first parameter ([61][62])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saini’s teaching into NIV’s system in order to allow NIV’s system to graphically display the change in metric value to the user , thus improving the report of deviation presented to a user in NIV’s system.  
As per claim 18, it is rejected for the same reason as set forth in claim 9 above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454